                                                                               
 1    GEOFFREY HANSEN
      Acting Federal Public Defender                                           May 18 2021
 2    Northern District of California
      JOHN PAUL REICHMUTH                                               
 3    Assistant Federal Public Defender
      13th Floor Federal Building - Suite 1350N                      
 4    1301 Clay Street                                               
 5    Oakland, CA 94612                                                     
      Telephone: (510) 637-3500
 6    Facsimile: (510) 637-3507
      Email:       John_Reichmuth@fd.org
 7

 8    Counsel for Defendant MACKEY
 9

10                                   IN THE UNITED STATES DISTRICT COURT
11                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                            OAKLAND DIVISION
13

14     UNITED STATES OF AMERICA,                              Case No.: CR 17–165 JST

15                      Plaintiff,                            ORDER OF RELEASE

16               v.

17     JABARI MACKEY,

18                      Defendant.

19

20          Following a hearing on this mater, and with the agreement of the parties and the Probation

21    Officer,

22          IT IS HEREBY ORDERED that Mr. Mackey be RELEASED on Monday, May 24, 2021, prior

23    to 12:00 PM, from the custody of the United States Marshals Service, whereupon he shall

24    immediately contact his Probation Officer at the number provided to him. Upon contact, the United

25    States Probation Officer shall furnish Mr. Mackey transportation by commercial rideshare service

26    directly to the New Bridge Foundation, where Mr. Mackey shall remain for 90 days and abide by the

27    terms of release set forth by the Court at the hearing on this matter.

28    //


     ORDER OF RELEASE
                                                          1
 1
              IT IS SO ORDERED.
 2

 3

 4            DATED: May 18
                         __, 2021   _______________________________
                                       Hon. KANDIS A. WESTMORE
 5                                     United States Magistrate Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     ORDER OF RELEASE
                                    2
